Citation Nr: 0939075	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from September 1957 to September 1961.  
The Veteran died in February 2006.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision by the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The cause of death listed on the Veteran's death 
certificate was aspiration pneumonia due to stroke related 
dysphagia; acute myocardial infarction (AMI), congestive 
heart failure (CHF), coronary heart disease, and 
cerebrovascular disease were listed as other conditions 
contributing to death but unrelated to the primary cause.

2.  The Veteran had not established service-connection for 
any disability.

3.  The disabilities listed/identified as causing or 
contributing to cause the Veteran's death were not manifested 
during his active service, and are not shown to have been 
related to his service; brain thrombosis and cardiovascular 
disease were not manifested in the first year following the 
Veteran's discharge from active service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is  
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice in claims for dependency and indemnity 
compensation (DIC) must include: (1) a statement of the 
conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was advised by a September 2006 letter of the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, and the evidence she was 
responsible for providing.  The September 2006 letter 
provided an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  While she did not receive notice of 
how to substantiate a DIC claim based on a previously service 
connected disability, she is not prejudiced by such notice 
defect, as the Veteran had not established service connection 
for any disability during his lifetime (and did not have a 
claim pending when he died).  The appellant has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice defect that may have 
occurred earlier in the process.  

The Veteran's records are associated with his claims file.  
The RO has not sought a medical opinion in this matter; 
however, the Board finds that a medical opinion is not 
necessary.  With no competent and probative evidence that any 
disease listed or identified as causing or contributing to 
cause the Veteran's were manifested in service or during an 
applicable postservice presumptive period or might have been 
related to his service, and as the Veteran had not 
established service connection for any disability that might 
have contributed to cause his death, the factual evidence of 
record provides no basis for seeking a medical advisory 
opinion in this matter.  Even the low threshold standard as 
to when a VA medical nexus opinion is necessary (outlined in 
Mclendon v. Nicholson, 20 Vet. App. 79 (2006)) is not met.  
The appellant has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

II.	Factual Background, Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran died in February 2006.  The certified cause of 
his death was aspiration pneumonia due to stroke related to 
dysphagia.  AMI, CHF, coronary heart disease, and 
cerebrovascular disease were listed as other conditions 
contributing to death but unrelated to cause.  During his 
lifetime, he had not established service connection for any 
disability.  

The Veteran's service treatment records include a September 
1957 enlistment physical examination report which notes he 
reported eye trouble and frequent headaches ("progressive 
loss of vision in the right eye following blow to head").  
On physical examination it was noted that he was blind in the 
right eye (no visual acuity noted).  He was medically cleared 
for active duty (but placed on physical profile for vision).  
In July 1959, he reported to sick call indicating that he was 
blind in his right eye and wanted a medical excuse from 
marching.  In January 1961, he was seen for complaints of 
fluttering of his heart with tachycardia and shortness of 
breath.  Physical examination was unremarkable; it was noted 
that no organic heart disease found.  On August 1961 service 
discharge examination, the Veteran reported frequent 
headaches and eye trouble.  It was noted that a tree fell on 
his head in 1955 causing damage to the right optic nerve with 
subsequent deviation of the right eye and frequent headaches.  
Complete blindness of the right eye was noted.  His 
cardiovascular system was found to be normal.  On December 
1964 Reserve Enlistment examination, it was noted that the 
Veteran's right eye looked to the right and was totally 
blind, right disc was atrophic, the pupil did not react to 
light, and it moved sluggishly.  In January 1965 the Veteran 
was issued a certificate of medical disqualification due to 
right eye blindness.

Postservice records dated in 2005 show the Veteran received 
treatment for a seizure disorder, coronary heart disease, and 
cerebrovascular disease.

An unappealed July 2005 rating decision denied the Veteran's 
claims of service connection for right eye blindness and 
migraine headaches.

In a February 2006 letter, M. L. H., MD stated:

"It is my medical opinion that the blindness that [the 
Veteran] suffered from in the right eye was a direct 
result of a tumor which encased the optic nerve.  The 
tumor was a meningioma and although it was benign tumor 
[it] caused his blindness.  According to the records 
that I have been able to review it does appear that he 
did have vision in the right eye prior to his enlistment 
but lost sufficient enough vision in his right eye he 
was medically discharged.  The vision loss in the right 
eye was initially attributed to a tree falling on the 
[Veteran's] head causing damage to the right optic 
nerve.  In retrospect the vision in the right eye was 
undoubtedly lost because of the meningioma and not 
because of trauma to the head.  It has been my 
experience that it is very difficult to have an optic 
nerve injury from a head injury.  The optic nerve 
dysfunction therefore may have been acknowledged after 
the tree fell and hit his head but was not the cause of 
his optic nerve dysfunction.  . . . my feeling is the 
optic nerve meningioma was the cause of his loss of 
vision.  This resulted while he was in the military."

In a February 2006 letter, J. D. R., MD stated:

"[The Veteran] was a patient of mine who was first 
evaluated in January of 1993 for a history of seizure 
disorder.  According to records, he was involved in a 
service-related head injury when he was hit by a falling 
tree.  This resulted in damage to the right optic nerve 
and blindness of the right eye for which he was 
medically discharged in January 1965.  In the area of 
his injury, he developed an optic nerve meningioma which 
was resected in September of 1987.  Recurrences resulted 
in repeat surgeries with intracranial spread of his 
meningioma in 1988 and 1991.  . . He underwent radiation 
therapy at approximately six months following his last 
surgery, and he developed complex partial seizures 
related to intracranial encephalomalacia of the right 
temporal lobe.  

He has a history of recurrent headaches, likely also 
related to his previous cranial surgery, trauma, and 
meningioma.  He developed intracranial cerebrovascular 
disease, possibly related to his previous radiation 
therapy with occlusion of his right vertebral artery and 
high-grade stenosis of the basilar artery.  He suffered 
a brainstem stroke in February 2005 with resultant 
significant dysphagia and left hemiplegia.  He succumbed 
to aspiration pneumonia on February 4, 2006 as a result 
of stroke-related dysphagia.  His aspiration may have 
also been compounded by his seizure disorder which was a 
direct result of his previous craniectomy, tumor 
resection, and right temporal encephalomalacia."

In a February 2006 letter S. H. P., MD, stated:

"[The Veteran] was seen in our office over the last 
decade or so with a history of a meningioma of his optic 
nerve and cranial vault.  This gave him significant 
headaches and visual problems.  The tumor and eye were 
surgically removed.  He has had recurrences of the tumor 
since that time.  Meningiomas are very slow growing 
tumors.  It is very possible that he could have had the 
tumor at a young age while still in the armed 
services."

Letters from the Veteran's brother and niece attest to the 
facts that the Veteran did not suffer from right eye 
blindness, headaches or heart problems prior to enlisting in 
service.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (c) (1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment. 38 U.S.C.A. § 1111.

Cardiovascular disease or brain thrombosis may be service 
connected on a presumptive basis as a chronic disease if 
manifested to a compensable degree in the first year 
following a veteran's discharge from active duty.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the 
claimant.38 U.S.C.A. § 5107(b).

The Veteran died of complications from a stroke/heart 
disease.  It is neither shown nor alleged that the Veteran 
suffered a stroke in service, that cardiovascular disease was 
manifested in service, or that cardiovascular disease/stroke 
were manifested in the first postservice year.  Accordingly, 
service connection for the cause of the Veteran's death on 
the basis that the primary death-causing disabilities were 
service connected as directly incurred or aggravated in 
service (or on a presumptive basis for chronic diseases under 
38 U.S.C.A. § 1112, 1137) is not warranted. 

Because the Veteran had not established service connection 
for any disability, there is no basis for considering whether 
a service connected disability contributed to cause his 
death.  See 38 C.F.R. § 3.312 (c).  

The proposed theory on entitlement appears to be that the 
Veteran's stroke was as a consequence of his 
meningioma/surgical complications following removals of such 
tumor, and that the meningioma had its onset in service, as 
reflected by the onset/aggravation of right eye blindness 
therein.

At the outset, it is noteworthy that right eye blindness was 
specifically noted on pre-induction examination.  On pre-
induction physical examination the Veteran was found to be 
blind (non visual acuity found) in the right eye; while the 
disability was determined not disqualifying for service, he 
was placed on physical profile for the disability (and 
accommodated for it during service).  Hence, it must be 
considered to have pre-existed service.  38 C.F.R. 
§ 3.304(b).  

In support of the proposed theory of entitlement the 
appellant has submitted several supporting medical opinions, 
outlined above.  Viewing these opinions in turn, the Board 
notes that the February 2006 opinion by Dr. M. L. H. is based 
on a factual premise that the Veteran had vision prior to his 
enlistment but [during service] lost sufficient vision to 
warrant medical discharge.  This factual premise is in error 
because contemporaneous clinical records show that the 
Veteran was blind on induction, and do not show any 
additional loss of right eye vision during service; 
furthermore, he did not receive a medical discharge from 
active duty [such discharge was from subsequent Reserve 
service].  Therefore, that opinion is lacking in probative 
value.  The February 2006 opinion by Dr. J.D.R. is based on a 
factual premise that the Veteran sustained a head injury from 
a falling tree limb during service.  As contemporaneous 
clinical records clearly show that such injury occurred prior 
to service, that factual premise likewise is in error, and 
lacks probative value.  Finally, the February 2006 opinion by 
S.H.P. indicating that meningiomas are slow-growing tumors, 
and that it is very possible that the Veteran had the tumor 
at a very young age while still in the armed services (a) 
does not actually state that the tumor had its onset in or 
increased in severity during (i.e., was incurred or 
aggravated in) service; furthermore, it is stated in 
speculative terms.  Therefore, it likewise is lacking in 
probative value.  Finally, the letters from the Veteran's 
brother and niece to the effect that the Veteran was not 
blind prior to service are inconsistent with/contradicted by 
contemporaneous clinical data (STRs).  Therefore, they are 
not credible.  It is also noteworthy that the Veteran's 
meningioma was not clinically noted or diagnosed until many 
years after his discharge from active duty (apparently in 
1987, some 26 years after service discharge); such lengthy 
time interval is, of itself, a factor for consideration 
against a finding of service connection.

The Board finds that there is no competent and probative 
evidence that supports the appellant's proposed theory of 
entitlement.  The preponderance of the evidence is against a 
finding of a nexus between the Veteran's direct and 
contributory causes of death and his military service.  
Accordingly, the preponderance of the evidence is against the 
appellant's claim, and it must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


